Filed 3/19/21 P. v. Martinez CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B305290

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. BA447497
       v.

FRANCISCO MARTINEZ,

       Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard S. Kemalyan, Judge. Affirmed.
     A. William Bartz, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
       In 2016, defendant and appellant Francisco Martinez pled
guilty to one count of injuring a spouse, cohabitant, fiancé,
boyfriend, girlfriend, or child’s parent. (Pen. Code,1 § 273.5, subd.
(a).) The trial court suspended imposition of sentence and placed
Martinez on five years formal probation. On September 13, 2019,
Martinez was arrested for robbery. (§ 211.) On December 19,
2019, a jury found Martinez guilty of robbery in case number
BA481185. Based on this new conviction, on January 28, 2020,
the trial court found Martinez in violation of probation for failure
to obey all laws. The court sentenced Martinez to 10 years in
state prison, consisting of an upper term of five years for the
robbery conviction, doubled to 10 years because Martinez
sustained a prior strike conviction. (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d).) Although the court terminated probation, it did
not impose additional time for the probation violation.
       Martinez timely appealed the finding that he violated
probation, and we appointed counsel to represent him.2 On
September 2, 2020, appellate counsel filed a brief raising no
issues and asking us to review the record independently. (People
v. Wende (1979) 25 Cal.3d 436 (Wende).) Martinez did not
respond to our letter advising him of his right to file
supplemental briefing. We have examined the entire record, and
are satisfied no arguable issues exist in the appeal before us.

1       All undesignated statutory references are to the Penal
Code.
2     The notice of appeal specified Martinez was appealing from
the “contested violation of probation,” not from the jury trial for
robbery. Martinez’s separate appeal from the case in which he
was convicted of robbery is currently pending before this court as
case number B305289.




                                  2
(Smith v. Robbins (2000) 528 U.S. 259, 278-279 [120 S.Ct. 746,
145 L.Ed.2d 756]; Wende, supra, 25 Cal.3d at p. 443.)



                        DISPOSITION

     The judgment is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.



We concur:




WILLHITE, Acting P.J.




COLLINS, J.




                                 3